Citation Nr: 0711312	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left-sided cerebral vascular accident.  

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1964 to September 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran and his spouse testified in support of this claim 
at a hearing held before the undersigned in Washington, D.C., 
in December 2005.


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for residuals of a left-sided cerebral vascular 
accident in a rating decision dated in December 1998.

2.  The RO notified the veteran of the December 1998 rating 
decision and of his appellate rights with regard to that 
decision and the veteran initiated, but did not perfect, his 
appeal of the decision.

3.  The evidence received since December 1998 is neither 
cumulative, nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to service 
connection for residuals of a left-sided cerebral vascular 
accident.  

4.  The veteran's stroke and residuals thereof are related to 
his active service.  




CONCLUSIONS OF LAW

1.  The December 1998 rating decision, in which the RO denied 
entitlement to service connection for residuals of a left-
sided cerebral vascular accident, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
left-sided cerebral vascular accident.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

3.  Residuals of a left-sided cerebral vascular accident were 
incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim.  
Even assuming otherwise, given the Board's favorable 
disposition with regard to this claim, discussed below, any 
failure to remand for additional notification and/or 
assistance does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

A.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for residuals of a left-sided cerebral 
vascular accident in a rating decision dated in December 
1998.  The RO based its denial on a finding that the evidence 
failed to establish a relationship between residuals of a 
left-sided cerebral vascular accident and any in-service 
disease or injury.  In deciding the veteran's claim, the RO 
considered the veteran's service medical records, post-
service VA and private treatment records, and reports of VA 
examinations.   

The RO notified the veteran of the December 1998 rating 
decision and of his appellate rights with regard to that 
decision.  Thereafter, the veteran initiated an appeal of the 
decision by filing a notice of disagreement therewith.  After 
the RO issued a statement of the case in response, however, 
the veteran did not perfect his appeal by filing a 
substantive appeal of the decision.  The December 1998 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The veteran attempted to reopen his claim for service 
connection for residuals of a left-sided cerebral vascular 
accident by submitting a written statement received in 
October 2000.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's December 1998 rating decision includes VA 
treatment records, written statements of the veteran, his 
mother and his representative, copies of medical articles, 
and an independent medical opinion prepared by Warren L. 
Felton III, M.D.  

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because 
it bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim at issue.  More specifically, the independent medical 
opinion relates residuals of the veteran's stroke to his 
service.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for residuals of a left-sided cerebral 
vascular accident.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for residuals of a left-
sided cerebral vascular accident. 

B.  Merits

The veteran seeks service connection for residuals of a left-
sided cerebral vascular accident.  According to written 
statements submitted during the course of this appeal and a 
transcript of the veteran's hearing testimony. the stroke the 
veteran suffered in October 1992 resulted from a procedure he 
underwent in service in January 1968 for the purpose of 
removing an abscess from the left side of his neck.  The 
veteran contends that this procedure caused scarring, which 
in turn caused blockage of the left carotid artery and led to 
the stroke.  He has submitted a statement from his mother and 
copies of medical articles to support his assertions.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946 and manifested this 
disease to a degree of 10 percent within one year from the 
date of his discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran served on active duty from July 
1964 to September 1968.  His service medical records show 
that, in January 1968, he presented to a hospital complaining 
that he had been having chills, a 103 degree fever and 
swelling around his jaws for thirteen days and a sore throat 
for three days.  A physician noted a hard, tender area of 
swelling along the upper sternocleidal mastoid and several 
small nodes surrounding the mass.  He diagnosed mumps and 
admitted the veteran for treatment, including incision and 
drainage of the mass.  A culture of the drained purulent 
material showed Beta Streptococcus, group A.  The veteran 
responded well following the procedure and the administration 
of medication.  In February 1968, the veteran was discharged 
to a medical holding company with the diagnosis of a neck 
abscess.  He remained there until April 1968.   

Following discharge, in October 1992, the veteran presented 
to a private medical center on referral from a chiropractor 
who had been treating the veteran for three weeks for 
coordination difficulties of the right arm and shoulder.  On 
presentation, the veteran was aphasic and unable to move his 
right arm.  A computer tomography (CT) scan showed that the 
veteran had had an acute-to-subacute cerebrovascular accident 
of the left hemisphere.  Based on a determination that the 
veteran was at least 48 to 72 hours into a completed stroke, 
physicians pursued no further invasive/diagnostic studies 
and, instead, ordered the veteran to undergo physical therapy 
for rehabilitative purposes.  Later, they transferred the 
veteran to a VA facility for long-term physical and speech 
therapy.  There, where the veteran remained until the end of 
November 1992, testing revealed abnormalities of the left 
carotid artery, including an old occlusion.

Since suffering the stroke, the veteran has continued to 
undergo therapy for multiple residuals thereof, including, in 
part, right-sided paralysis and language difficulties, and 
additional testing has confirmed abnormalities of the left 
carotid artery, which are not present in the right carotid 
artery.  Moreover, a physician has characterized the veteran 
as totally disabled due to the stroke.  Two medical 
professionals have addressed whether the residuals of the 
stroke are related to the in-service incision and drainage of 
the neck abscess.  

In October 1998, during a VA neurological examination, an 
examiner ruled out a relationship between the residuals of 
the veteran's 1992 stroke and the in-service neck abscess.  
She based her opinion on a review of the claims file and a 
finding that the abscess involved only soft tissue.

In January 2007, Warren L. Felton III, M.D., found that the 
veteran's stroke and residuals thereof were at least as 
likely as not related to the January 1968 in-service incision 
and drainage of the neck abscess.  Dr. Felton based his 
opinion on a complete review of the claims file and the 
following findings: (1) Medical literature indicates that 
neck abscesses and mumps may cause damage to the carotid 
artery, including an internal carotid artery occlusion, and 
when the damage occurs at the time of an acute infection, it 
could predispose an individual to internal carotid artery 
complications, including arteritis, later in life (2) When 
the veteran suffered his stroke in October 1992, testing 
showed involvement of the left middle cerebral artery, no 
evidence of atherosclerosis, and a suggestion of arteritis 
secondary to occlusion of the left internal carotid artery; 
(2) Physicians were not clear as to the cause of the stroke; 
(3) Although the veteran had a history of cigarette smoking 
and abnormal cholesterol values, which predisposed him to 
atherosclerosis (hardening of the artery disease), he was not 
shown to have such disease at the time of the stroke; and (4) 
The stroke occurred when the veteran was 46 years old, which 
is considered young for a stroke.     

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

In this case, the Board assigns less evidentiary weight to 
the VA examiner's opinion.  First, it is offered by a non-
physician, who has less medical training than Dr. Felton, a 
neurologist serving, in part, as a professor of neurology, an 
Associate Chair of Clinical Activities, Department of 
Neurology, and a Medical Director of a private medical 
center's stroke program.  Second, although it is supported by 
rationale, albeit succinct, it does not refer to the 
pertinent clinical evidence of record, some of which 
contradicts the unfavorable opinion.  To the contrary, Dr. 
Felton's opinion includes seven pages of citations to all of 
the pertinent evidence of record and an explanation as to why 
such evidence is relevant.  As well, it is supported by 
comprehensive, well-reasoned rationale.

Based primarily on Dr. Felton's opinion, the Board finds that 
the veteran's stroke and residuals thereof are related to his 
active service.  In light of this finding, the Board 
concludes that residuals of a left-sided cerebral vascular 
accident were incurred in service.  Inasmuch as the evidence 
in this case supports the veteran's claim, it must be 
granted.  


ORDER

Service connection for residuals of a left-sided cerebral 
vascular accident is granted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


